United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0590
Issued: July 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2015 appellant filed a timely appeal from the December 19, 2014
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Since more than
180 days elapsed between the last merit decision on October 17, 2013 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether appellant timely requested a hearing before an OWCP hearing
representative.
FACTUAL HISTORY
On June 13, 2013 appellant, a 69-year-old industrial engineering technician, filed an
occupational disease claim (Form CA-2) alleging that his foot problems were the result of the

1

5 U.S.C. § 8101 et seq.

generic safety boots he was required to wear while working in machine areas on cement floors.
The employing establishment challenged the claim asserting that it was untimely filed.
In a decision dated October 17, 2013, OWCP denied appellant’s claim finding that it was
untimely filed. Appeal rights attached to this decision notified appellant that any hearing request
must be made in writing within 30 calendar days after the date of the decision, as determined by
the postmark of his letter. OWCP mailed the decision to his address of record.
On August 7, 2014 appellant called OWCP for a copy of the denial letter. On August 12,
2014 the employing establishment notified OWCP that it had not received a copy of the denial
letter either. It asked if the denial date could be reset due to nonreceipt.
Appellant completed and signed the appeal request form on October 5, 2014 and the form
was received by OWCP on October 16, 2014. He indicated that he was requesting an oral
hearing before an OWCP hearing representative. Appellant’s request was postmarked
October 6, 2014. He explained that he never received the denial letter until August 2014.
In a decision dated December 19, 2014, OWCP denied appellant’s request for a hearing.
As his October 5, 2014 request was not made within 30 days of the October 17, 2013 decision, it
found that he was not entitled to a hearing as a matter of right. OWCP denied a discretionary
hearing finding that the issue in appellant’s case could be addressed equally well by requesting
reconsideration and submitting evidence not previously considered establishing that his claim for
compensation was filed in a timely manner.
On appeal, appellant argues that he received the October 17, 2013 decision 10 months
later, in August 2014, at which time he also received appeal rights dated March 13, 2014. He
argues that the postmarks on the receipt of these letters demonstrated the delay relative to the
letter dates.2 Appellant adds that he was never informed of his right to file a claim, nor was he
given any information as to time frames for filing.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides:
“Before review under section 8128(a) of this title, a claimant for compensation not
satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”3
The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.4 OWCP has
2

On August 7, 2014 appellant asked for a copy of the October 17, 2013 denial letter. OWCP promptly sent him
one and when the employing establishment indicated on August 12, 2014 that it had also not received the decision,
OWCP again mailed copies.
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.616(a).

2

discretion to grant or deny a request that is made after this 30-day period.5 In such a case it will
determine whether a discretionary hearing should be granted or, if not, will so advise the claimant
with reasons.6
ANALYSIS
In its December 19, 2014 decision, OWCP found that appellant was not entitled to a
hearing as a matter of right because his October 5, 2014 request was not made within 30 days of
the October 17, 2013 decision denying his claim. Appellant argued, however, that he did not
receive the October 17, 2013 decision until August 2014, when the appeal rights had already
expired.
It is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual. This presumption
arises when it appears from the record that the notice was properly addressed and duly mailed. The
appearance of a properly addressed copy in the case record, together with the mailing custom or
practice of OWCP itself, will raise the presumption that the original was received by the addressee.7
OWCP maintains the ultimate burden of proof that it properly mailed the notice to the
claimant. The presumption that arises from a properly addressed and duly mailed notice is a
rebuttable presumption, one that is based on circumstantial evidence, and one that places on the
claimant the burden of producing any evidence that he or she did not receive the notice.
OWCP’s October 17, 2013 decision denying appellant’s claim was properly addressed.
Under the Mailbox Rule, it is presumed that he received it. However, this is a rebuttable
presumption. The presumption is one that will disappear in light of any evidence that supports
that he did not receive the correspondence.
On August 12, 2014 the employing establishment advised OWCP that it had also not
received a copy of the October 17, 2013 decision. It would thus appear that neither of the parties
to whom OWCP supposedly mailed the decision actually received the intended notice. The
question before the Board is whether evidence of nonreceipt by the employing establishment is
sufficient, in conjunction with appellant’s own assertion of nonreceipt, to rebut the presumption
that arose from the Mailbox Rule.
The Board finds that the evidence of concurrent nonreceipt by a party other than the
claimant has a tendency to make the claimant’s assertion of nonreceipt more probable than it
would be without the evidence. In other words, this evidence tends to support appellant’s
assertion that he did not receive the October 17, 2013 decision. A mere presumption of receipt
follows logically from the fact that a properly addressed and properly mailed notice usually
reaches its intended audience, but it must also be acknowledged that such mail, for whatever
reason, is not always delivered.
5

Herbert C. Holley, 33 ECAB 140 (1981).

6

Rudolph Bermann, 26 ECAB 354 (1975).

7

See Larry L. Hill, 42 ECAB 596 (1991). See generally Annotation, Proof of Mailing by Evidence of Business or
Office Custom, 45 A.L.R. 4th 476, 481 (1986).

3

When multiple addressees attest that they never received the notice in question, there can
be some doubt whether the notice was delivered. There may be some question whether the
notice was ever properly mailed, a fact that is not established by evidence in these cases, but only
assumed from the mailing custom or practice of OWCP. Under such circumstances, the
presumption of receipt cannot survive.
The Board finds that appellant has met his burden of producing evidence that supports he
did not receive the October 17, 2013 decision. The presumption of receipt under the Mailbox
Rule is therefore rebutted.
The Board will set aside OWCP’s December 19, 2014 decision denying a hearing and will
remand the case for a de novo decision, properly issued, on appellant’s June 13, 2013 occupational
disease claim. OWCP shall afford him full appeal rights.
CONCLUSION
The Board finds that this case is not in posture for decision. Further action by OWCP is
warranted.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: July 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

